Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2021 has been entered.
 
Response to Amendment
Amendments to the claims, filed on 03/04/2021, are accepted and do not introduce new matter. 
Previous claim objections are overcome.  
Previous 112(a) rejections are overcome; Applicant has removed the term “black water” from the claims. 
Previous 112(b) rejections are overcome. 
Claims 2-20 are pending; claims 8-16 are withdrawn; claim 1 is cancelled; claims 17-20 are new. 

Response to Arguments
Applicant’s arguments regarding drawing objections are persuasive, objections are hereby withdrawn. Applicant has correctly pointed that the “return passage” is labeled 176 in Figs 7A and 9; and the “dust cap opening member” is labeled 180 in Figs 5, 7A and 9. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John R. Hlavka (Reg. No. 29,076) on 06/02/2021.
The application has been amended as follows: 
Claim 2. The apparatus of claim 17 wherein said piston assembly includes an air bleed for allowing air delivered to said well base to escape when pumping of said treated sewage wastewater from said tank is initiated.  
Claim 5. The apparatus of claim 17 wherein said spray nozzle includes a plurality of fixed orifices through which treated sewage wastewater is sprayed.  
Claim 8. The apparatus of claim 17 wherein said sprayer system includes a conduit extending from said well base to a distal end of a sprayer housing, said conduit having a conduit distal end located near said distal end of said sprayer housing whereby a pressure gauge can be sewage wastewater delivered to said base.  
Claims 9-16. (Cancelled) [For belonging to a non-elected species].
Claim 17. A septic wastewater treatment system for treating sewage wastewater, comprising: 
a) at least one treatment tank for receiving and treating sewage wastewater from a sewage source; 
b) a pump for pumping treated sewage wastewater from said tank to a sprayer system during a spraying cycle; 
c) a discharge line fluidly communicating said treatment tank with said sprayer system; 
d) said sprayer system comprising: 
i) a substantially vertical tubular outer housing extending from a well base to a distal end from which treated sewage wastewater communicated to said sprayer system from said treatment tank is discharged onto an area that at least partially surrounds said sprayer system, said well base located below ground level at a level that is below a frost line and said distal end located above ground level; 
ii) said sprayer system further including an inner tubular housing located within said outer tubular housing, said inner tubular housing extending from said well base and slidably supporting a piston assembly for movement between said well base and said distal end of said tubular outer housing in response to treated sewage wastewater pumped from said tank to said well base by said pump; 

iv) said piston assembly including a piston housing, a primary check valve carried by said piston housing that is biased into engagement with an associated seat by a predetermined biasing force and a spray nozzle being located downstream of said main check valve such that the flow of treated sewage wastewater to said nozzle is blocked when said main check valve sealingly engages its associated seat and said flow of treated sewage wastewater is allowed to proceed to a main flow passage when said main check valve is disengaged from its associated seat; 
v) said inner tubular housing defining an inner cylindrical surface for slidably supporting said piston assembly, said piston assembly defining an outer cylindrical surface that confronts said inner cylindrical surface, said confronting surfaces defining a gap region; 
vi) a radial seal carried by said piston assembly upstream of said main check valve, said piston assembly including a restricted passage located below said main check valve and above said radial seal for communicating a restricted flow of sewage wastewater from said well base to said gap region, said flow in the gap region being induced by a pressure differential created by the main check valve biasing force, said restrictive passage allowing a portion of said treated sewage wastewater from said well base to flow around said outer cylindrical surface of said piston assembly and 
Claim 18. A septic wastewater treatment system for treating sewage wastewater, comprising: 
a) at least one treatment tank for receiving and treating wastewater from a sewage source; 
b) a pump for pumping treated wastewater from said tank to a sprayer system during a spraying cycle; 
c) a discharge line fluidly communicating said treatment tank with said sprayer system; 
d) said sprayer system comprising: 
i) a substantially vertical outer tubular housing extending from a well base to a distal end from which treated wastewater communicated to said sprayer system is discharged onto an area that at least partially surrounds said spray system, said well base is located below ground level at a level that is below a frost line and said distal end located above ground level; 
ii) said well base defining a geothermal heat chamber located below said frost line for acquiring heat from the surrounding ground; 

iv) a fluid circuit for warming said piston assembly to inhibit icing of said piston assembly, said fluid circuit comprising a restricted port located at a lower end of said piston assembly for communicating a restricted flow of wastewater from an inlet of said piston assembly to a gap region defined between an outer cylindrical surface of a piston housing and an inner cylindrical surface defined by said tubular housing and a return passage located at an upper end of said piston assembly and spaced from a lower restricted passage whereby wastewater communicated to said piston assembly is allowed to flow from said restricted port to said return passage by way of said gap region thereby warming said piston assembly to inhibit icing during below freezing temperatures; 
v) said piston assembly including a main flow passage for delivering treated wastewater from said piston housing inlet to a discharge end of said piston assembly whereby said fluid warming system enables said spray system to spray wastewater in below freezing temperatures.  

Allowable Subject Matter
Claims 2-8 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 17 and 18, the prior art does not teach a septic wastewater treating system comprising: a treatment tank, a pump, and a sprayer system; wherein the sprayer system includes a substantially vertical outer tubular housing extending from a well base to a distal end from which treated wastewater communicated to said sprayer system, said well base is located below ground level at a level that is below a frost line and said distal end located above ground level; said well base defining a geothermal heat chamber located below said frost line for acquiring heat from the surrounding ground; an inner tubular housing located within said outer tubular housing and extending from said well base, said inner tubular housing slidably supporting a piston assembly for movement between said well base and said distal end of said tubular housing in response to treated wastewater pumped from said tank to said well base by said pump; a fluid circuit for warming said piston assembly to inhibit icing of said piston assembly, said fluid circuit comprising a restricted port located at a lower end of said piston assembly for communicating a restricted flow of wastewater from an inlet of said piston assembly to a gap region defined between an outer cylindrical surface of said a piston housing and an inner cylindrical surface defined by said tubular housing and a return passage located at an upper end of said piston assembly and spaced from said a lower restricted passage whereby wastewater communicated to said piston assembly is allowed to flow from said restricted port to said return port passage by way of said gap region thereby warming said piston assembly to inhibit icing during below freezing temperatures; said piston assembly including a main flow passage for delivering treated wastewater from said piston 
In other words, the prior art fails to teach a sprayer that includes a piston assembly 112, wherein water coming from a geothermal heat chamber 135 (Fig 5), goes upwards toward the piston assembly, while a portion of water gets deviated into restricted passages 166 in order to flow through a gap 168 defined in between the piston and an inner wall of the inner housing 110, that water then is sent into main flow passage 179 from return passages 176. This is done so that the water being below freezing temperature, due to the geothermal chamber, can flow through the length of the inner housing in order to prevent freezing and/or operate under freezing temperatures, as better seen in Fig 9. 
Related art, like Bredberg (U.S. 7,988,071), teach a riser-type sprinkler wherein a portion of the water is sent via a return passage 60 to a gap in between an inner housing and an outer housing. However, Bredberg does not teach said gap being in between an outer surface of a piston and an inner surface of an outer housing. Bredberg also fails to teach a geothermal chamber in the tubular housing, a wastewater treatment tank, a fluid circuit for warming said piston assembly to inhibit icing of said piston assembly. It would not be obvious to modify Bredberg to include the missing limitations because doing so would require a significant change in the structure of the sprayer; and, since the prior art is silent with respect to such structure, the modification would also be considered hindsight rationale.  
Examiner assets that the claimed details regarding the sprayer system are not taught in the prior art. 
All other dependent claims are allowed for depending on claim 17 or 18. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-18141814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.






/JUAN C BARRERA/
Examiner, Art Unit 3752
/JOSEPH A GREENLUND/             Primary Examiner, Art Unit 3752